Justice LEE,
concurring in part and concurring in the judgment:
¶ 52 The question of the sufficiency of the evidence of notice to Salt Lake City implicates a series of decisions by the district court: its decision denying the City’s motion for summary judgment, its decisions granting a directed verdict and then granting a new trial in the first trial, and its decision denying a directed verdict in the second trial. The majority reaches the merits of only the last of these decisions, concluding that the first two sets of decisions are unreviewable. I agree that the decision denying summary judgment is not appealable. Supra ¶ 29. I would deem the decision granting a new trial appealable, however.
¶ 53 As the majority acknowledges, this court has long upheld the appealability of decisions granting a new trial. See Hirabelli v. Daniels, 44 Utah 88, 138 P. 1172, 1173 (1914). Thus, while recognizing that review of such decisions might be unnecessary in light of the appealability of the judgment in the second trial, we have held them renewable on the basis of the downsides of such an approach. We have explained, specifically, that the failure to review an erroneous decision to grant a new trial could cause significant hardship not remedied by a subsequent appeal from the new trial. And we have noted that such hardship is rooted in the notion that a “whimsical” or “baseless” grant of a new trial would require “an aggrieved party” to be “compelled to accept what the court may choose to allow or impose upon him or abandon his cause or defense.” Id.
¶ 54 The appealability of a decision granting a motion for new trial is well-rooted in our easelaw. And our cases have never suggested an exception to the rule — until now. In finding the new trial decision in this case unappealable, the majority establishes a broad exception to the general rule stated in our cases. Specifically, it holds that a new trial decision entered before a jury verdict is not appealable, asserting that “[t]he justification for reviewing the grant of a new trial motion ... is entirely absent” in such circumstances, and that “the grant of a new trial in these circumstances ... placfes] the litigants in the same procedural position as if the prior aborted trial had never occurred.” Supra ¶ 37. And the court analogizes the decision here to “the denial of a motion for summary judgment on evidentiary grounds,” asserting that the “full and fair opportunity to litigate the facts in the second trial” render the basis for an appeal a nullity. Supra ¶ 37.
¶ 55 I see the matter differently. I would uphold and apply the rule of categorical ap-pealability of a new trial decision as recognized in our easelaw. The basis for that rule is amply set forth in Hirabelli, in a manner foreclosing the exception announced by the court. And that rule in my view is worthy of stare decisis respect.
¶ 56 Hirabelli announced a clear- rule of statutory construction. Under a statute providing that ‘“upon an appeal from a [final] judgment, all ordei-s, rulings, and decisions in the action or proceeding to which exceptions have been taken ... below ... are before the Supreme Court for review,’ ” the *683Hirabelli court found “no good reason” for treating decisions granting a new trial as somehow excepted from the court’s jurisdiction. 138 P. at 1173 (emphasis added) (citing Utah Comp. Laws § 3304 (1907)). Parties to litigation should be entitled to rely on the continued viability of that principle. Our appellate courts retain broad jurisdiction over final judgments, and that appellate jurisdiction encompasses all orders, rulings, and decisions that were properly preserved below. Utah Code § 78A-3-102(3)(j) (granting the Supreme Court jurisdiction over “orders, judgments, and decrees of any court of record over which the Court of Appeals does not have original appellate jurisdiction”). Under these longstanding principles of Utah law, Salt Lake City is entitled to appeal the decision granting Kerr’s motion for new trial — as that decision has never (until today) been excepted from our jurisdiction.
¶ 57 In any event, I am unpersuaded by the majority’s policy analysis. A decision granting a motion for new trial can have a substantial economic and practical impact on the parties. And that impact depends very little on whether the decision is rendered before or after an initial verdict. Thus, I cannot agree that a new trial order “placfes] the litigants in the same procedural position as if the prior aborted trial had never occurred,” or is somehow comparable to “the denial of a motion for summary judgment on evidentiary grounds.” Supra ¶37. That may be true as a technical legal matter. But economically and practically, a new trial is enormously significant. In our current system, trial is terribly costly and time-consuming. A do-over on a trial can be devastating — substantially altering the dynamics and posture of the parties for settlement. Whether the decision is made before or after a verdict, it seems to me that a “whimsical” or “baseless” — and unreviewable — decision granting a new trial is problematic. Hirabel-li, 138 P. at 1173. It should accordingly remain reviewable, as it has long been in our system.
¶ 58 I would accordingly review both the decision to grant a new trial and the decision denying the City’s motion for directed verdict. And I would affirm — essentially on the grounds articulated by the majority, as the new trial motion and the directed verdict motion in this case raised nearly identical arguments.